DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MARIO BABROW,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2904

                           [October 18, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Sellers Johnson,
Judge; L.T. Case No. 50-2007-CF-014204-A.

   Mario Babrow, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Galindez v. State, 955 So. 2d 517, 521-22 (Fla. 2007)
(recognizing that a violation of Apprendi v. New Jersey, 530 U.S. 466
(2000), can be harmless).

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.